Exhibit 99.1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED BALANCE SHEETS (Dollars in thousands) March 31, (Unaudited) December 31, 2011 (Audited) Assets Cash $ $ Accounts and other receivables, less allowance for doubtful accounts of $2,979 and $3,021, respectively Product exchange receivables Inventories Due from affiliates Fair value of derivatives Other current assets Assets held for sale Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Goodwill Investment in unconsolidated entities Debt issuance costs, net Fair value of derivatives 41 — Other assets, net $ $ Liabilities and Partners’ Capital Current installments of long-term debt and capital lease obligations $ $ Trade and other accounts payable Product exchange payables Due to affiliates Income taxes payable Fair value of derivatives Other accrued liabilities Liabilities held for sale Total current liabilities Long-term debt and capital leases, less current maturities Deferred income taxes Other long-term obligations Total liabilities Partners’ capital Accumulated other comprehensive income Total partners’ capital Commitments and contingencies $ $ See accompanying notes to consolidated and condensed financial statements. 1 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per unit amounts) Three Months Ended March 31, Revenues: Terminalling and storage* $ $ Marine transportation* Sulfur services Product sales: * Natural gas services Sulfur services Terminalling and storage Total revenues Costs and expenses: Cost of products sold: (excluding depreciation and amortization) Natural gas services * Sulfur services * Terminalling and storage Expenses: Operating expenses* Selling, general and administrative* Depreciation and amortization Total costs and expenses Other operating income (5 ) — Operating income Other income (expense): Equity in earnings (loss) of unconsolidated entities — Interest expense ) ) Debt prepayment premium ) — Other, net 61 58 Total other expense ) ) Income from continuing operations before taxes Income tax expense ) ( 221 ) Income from continuing operations Income from discontinued operations, net of income taxes Net income $ $ *Related Party Transactions Included Above Revenues: Terminalling and storage $ $ Marine transportation Product Sales Costs and expenses: Cost of products sold: (excluding depreciation and amortization) Natural gas services Sulfur services Expenses: Operating expenses Selling, general and administrative 2 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (Dollars and units in thousands, except per unit amounts) Three Months Ended March 31, Allocation of net income attributable to: Limited partner interest: Continuing operations $ $ Discontinued operations General partner interest: Continuing operations Discontinued operations Net income attributable to: Continuing operations Discontinued operations $ $ Net income attributable to limited partners: Basic: Continuing operations $ $ Discontinued operations $ $ Weighted average limited partner units - basic Diluted: Continuing operations $ $ Discontinued operations $ $ Weighted average limited partner units - diluted See accompanying notes to consolidated and condensed financial statements. 3 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income adjustments: Changes in fair values of commodity cash flowhedges ) Commodity cash flow hedging gains (losses) reclassified to earnings ) ) Interest rate cash flow hedging losses reclassified to earnings — 19 Other comprehensive income ) ) Comprehensive income $ $ See accompanying notes to consolidated and condensed financial statements. 4 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED STATEMENTS OF CAPITAL (Unaudited) (Dollars in thousands) Partners’ Capital Units Amount Subordinated General Partner Units Amount Units Amount Amount Accumulated Other Comprehensive Income (Loss ) Total Balances – January 1, 2011 $ Net income — Recognition of beneficial conversion feature — ) — Follow-on public offering — General partner contribution — Cash distributions — ) — — ) — ) Excess purchase price over carrying value of acquired assets — ) — ) Unit-based compensation 36 — 36 Purchase of treasury units ( 9,100
